Voto disidente emitido por el
Juez Asociado Señor Ramírez Bages
con el cual concurre el Juez Asociado Señor Martínez Muñoz.
*676San Juan, Puerto Rico, a 4 de mayo de 1972
Disiento por entender que, independientemente de que el apelante fuese analfabeto y obrero agrícola, violó las disposi-ciones de la see. 4 de la Ley Núm. 87 de 22 de junio de 1962 (29 L.P.R.A. see. 530) al entregar pasajes a los dos testigos de cargo dentro de los límites de Puerto Rico para ir a trabajar fuera de Puerto Rico. La prueba demuestra que no era un mero mensajero de Virgilio Rivera, sino que, sin autorización del Secretario del Trabajo, reclutó obreros para trabajar fuera de Puerto Rico y, a esos efectos, preguntó a los testigos de cargo si querían ir a trabajar fuera de Puerto Rico; que él les podía conseguir los pasajes. Al contestar éstos que sí, les gestionó el pasaje del referido Rivera y se los entregó infor-mándoles la forma de rembolsar el costo del pasaje y el lugar donde iban a trabajar.
A base de la prueba aducida en este caso, el juez senten-ciador tuvo fundamentos para concluir más allá de duda razonable que el apelante era culpable del delito que se le imputó. Por tal razón, creo que se ha debido sostener la convicción.